Citation Nr: 9926799	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  91-47 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for inflammatory 
bowel disease with history of hiatal hernia with gastritis.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for limitation of 
motion of the cervical spine due to ankylosing spondylitis.

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for limitation of 
motion of the lumbar spine due to ankylosing spondylitis.

4.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for limitation of 
motion of the dorsal spine due to ankylosing spondylitis.

5.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis, left 
hand.

6.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis, 
right hand.

7.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis, left 
foot.

8.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis, 
right foot.

9.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1989.  

The Board of Veterans' Appeals (Board) previously remanded 
this case to the Winston-Salem, North Carolina, Regional 
Office (RO) in March 1993, May 1996, and November 1997, and 
the procedural history contained therein, as relevant to the 
case now before the Board, is incorporated by reference.  The 
Board for clarification purposes will set forth below the 
procedural history of the claims which are currently in 
appellate status.

In a June 1989 rating decision the RO granted the veteran's 
claims of entitlement to service connection for inflammatory 
bowel disease with history of hiatal hernia with gastritis 
(10 percent), ankylosing spondylitis (10 percent), and 
arthritis of the hands and feet (noncompensable), effective 
from February 17, 1989.  A notice of disagreement with 
respect to the initial evaluations assigned was received in 
July 1989.  A statement of the case was issued in August 
1989.  A substantive appeal was received from the veteran in 
June 1990.  

In a November 1990 action, the RO granted separate 
compensable evaluations of 10 percent for arthritis of the 
left hand, right hand, left foot, and right foot effective 
from February 1989, and apparently re-characterized 
"ankylosing spondylitis" as limitation of motion of the 
lumbosacral spine due to ankylosing spondylitis, limitation 
of motion of the cervical spine due to ankylosing 
spondylitis, and limitation of motion of the dorsal spine due 
to ankylosing spondylitis, and assigned disability 
evaluations of 10 percent, 20 percent and noncompensable, 
respectively, effective February 20, 1990.  The combined 
evaluation for all the veteran's service connected 
disabilities was 70 percent effective February 20, 1990.

In a February 1991 rating decision, the RO denied the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  A 
notice of disagreement was received in April 1991.  A 
statement of the case was issued in May 1991.  A substantive 
appeal was issued in July 1991.  A hearing was held at the RO 
in July 1991.


FINDINGS OF FACT

1.  From February 17, 1989 the veteran's inflammatory bowel 
disease with history of hiatal hernia with gastritis has been 
variously manifested by subjective complaints of frequent 
bowel movements and cramps, some abdominal distress, 
diarrhea, mild erythema of the colonic mucosa with decreased 
vascular markings, ulcerative colitis, a hiatal hernia with 
reflux, and peri-anal fissures.  

2.  From February 17, 1989 to February 19, 1990, the 
veteran's ankylosing spondylitis was manifested primarily by 
a slight limitation of lumbar spine motion.  

3.  From February 20, 1990, it was first medically 
demonstrated that ankylosing spondylitis involved to the 
cervical, and dorsal spine.

4.  On July 12, 1990 and thereafter, it was medically 
demonstrated that the veteran's service-connected limitation 
of motion of the cervical spine due to ankylosing spondylitis 
was manifested by a severe limitation of motion; prior to 
that date back to February 20, 1990, this disability was 
manifested by stiffness and a moderate limitation of the 
range of motion.  

5.  On December 22, 1997 and thereafter, it was medically 
demonstrated that the veteran's service-connected limitation 
of motion of the lumbar spine due to ankylosing spondylitis 
was manifested by a moderate limitation of motion; prior to 
that date, this disability was manifested by a slight 
limitation of motion and some pain.

6.  The veteran's service-connected limitation of motion of 
the dorsal spine due to ankylosing spondylitis is manifested 
by some discomfort and pain; otherwise, the dorsal spine is 
essentially normal.  

7.  The veteran's service-connected arthritis of the right 
hand and arthritis of the left hand are each manifested by, 
at most, arthritis of, and a slight limitation of, the first 
MCP joint, as well as some swelling, stiffness, and pain.  

8.  The veteran's service-connected arthritis of the right 
foot and arthritis of the left foot are each manifested by 
arthritis of the first MCP joint, as well as some limitation 
of toe motion and pain.

9.  The veteran has been unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities since he separated from service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for the 
service-connected inflammatory bowel disease with history of 
hiatal hernia with gastritis effective from February 17, 1989 
have been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Codes 7307 (1998).

2.  From the date the veteran separated from service up until 
February 19, 1990, a 10 percent disability evaluation was 
appropriate for his service-connected ankylosing spondylitis.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).

3.  From February 20, 1990 to July 11, 1990, the criteria for 
an evaluation higher than 20 percent for the service-
connected limitation of motion of the cervical spine due to 
ankylosing spondylitis have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Code 5290 (1998).

4.  The criteria for a 30 percent evaluation, but not more, 
for the limitation of motion of the cervical spine due to 
ankylosing spondylitis have been met, effective July 12, 
1990.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5290 (1998).

5.  From February 20, 1990 to December 21, 1997, the criteria 
for an evaluation higher than 10 percent for the service-
connected limitation of motion of the lumbar spine due to 
ankylosing spondylitis have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Code 5292 (1998).

6.  The criteria for a 20 percent evaluation, but not more, 
for the limitation of motion of the lumbar spine due to 
ankylosing spondylitis have been met, effective December 22, 
1997.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 4.71a, Diagnostic Code 5292 (1998).

7.  The criteria for a compensable evaluation for the 
service-connected limitation of motion of the dorsal spine 
due to ankylosing spondylitis have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 
38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5291 (1998).

8.  The criteria for an evaluation higher than 10 percent for 
the service-connected arthritis of the right hand have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).

9.  The criteria for an evaluation higher than 10 percent for 
the service-connected arthritis of the left hand have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998).

10.  The criteria for an evaluation higher than 10 percent 
for the service-connected arthritis of the left foot have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

11.  The criteria for an evaluation higher than 10 percent 
for the service-connected arthritis of the right foot have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998).

12.  The veteran is totally disabled for compensation 
purposes based on individual unemployability due to service-
connected disability.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The veteran and his representative contend that a disability 
evaluations higher than those initially assigned following 
the grant of service connection for inflammatory bowel 
syndrome, limitation of motion of the cervical spine due to 
ankylosing spondylitis, for limitation of motion of the 
lumbar spine due to ankylosing spondylitis, limitation of 
motion of the dorsal spine due to ankylosing spondylitis, 
arthritis of the left hand, arthritis of the right hand, 
arthritis of the left foot, and arthritis of the right foot, 
are warranted.  The Board finds that the veteran has 
submitted evidence that is sufficient to justify a belief 
that these claims are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
With respect to these claims, all relevant evidence has been 
fully developed and, therefore, the VA's duty to assist the 
veteran has been satisfied. Id.  

As noted, service connection was established for inflammatory 
bowel disease with history of hiatal hernia with gastritis, 
ankylosing spondylitis, and arthritis of the hands and feet 
by the currently appealed June 1989 rating decision.  This 
decision was based in part on a review of the veteran's 
service medical records which showed that he was treated for 
and diagnosed with inflammatory bowel disease (as well as 
gastritis and colitis), ankylosing spondylitis, and 
degenerative arthritis of the feet and hands.  This decision 
was also based on the report of May 1989 VA examinations, the 
details of which will be discussed below.  Based on the 
results of these examinations, a disability evaluation of 10 
percent was assigned for the inflammatory bowel disease with 
history of hiatal hernia with gastritis; a disability 
evaluation of 10 percent was assigned for the ankylosing 
spondylitis; and a noncompensable evaluation was assigned for 
the arthritis of the hands and feet.  All evaluations were 
assigned effective February 17, 1989, the date following the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(1998).

Further (also noted above), in a November 1990 action, the RO 
granted separate compensable evaluations of 10 percent each 
for arthritis of the left hand, right hand, left foot, and 
right foot effective from February 17, 1989, and re-
characterized "ankylosing spondylitis" as limitation of 
motion of the lumbosacral spine due to ankylosing 
spondylitis, limitation of motion of the cervical spine due 
to ankylosing spondylitis, and limitation of motion of the 
dorsal spine due to ankylosing spondylitis, and assigned 
disability evaluations of 10 percent, 20 percent and 
noncompensable, respectively, effective February 20, 1990.  
This decision was based on medical evidence which will also 
be detailed below.  

Recently, the United States Court of Appeals of Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993) stated that 
a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.

Further, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).


a. Dissatisfaction with the initial rating assigned following 
the grant of service connection for inflammatory bowel 
disease with history of hiatal hernia with gastritis.

With respect to this claim, the relevant evidence of record 
includes some service medical records, including 1988 reports 
from the Medical Evaluation Board (MEB), VA medical records, 
and private medical records.  Service medical records reflect 
that the veteran was seen with questionable Crohn's disease 
and small anal fissures in September 1988, and was diagnosed 
with anal Crohn's disease in October 1988.  A November 1988 
MEB report indicates that the veteran had a past history of 
probable Crohn's disease.  The MEB examined the veteran at 
that time and a sigmoidoscopy was performed which was normal.  
Further, a small bowel follow through performed was also 
normal and it was therefore felt that the veteran did not, in 
fact, have Crohn's disease.  The MEB also noted that colitis, 
apparently found on past biopsy, seemed to have resolved.    

During a May 1989 VA examination, the veteran complained of 
having some abdominal discomfort and heartburn at some point 
on a daily basis, and noted that he had been diagnosed with a 
hiatal hernia, gastritis, and inflammatory bowel disease in 
the past.  The relevant diagnoses listed on the report of 
this examination were gastritis, history of hiatal hernia not 
demonstrated on X-ray, and diarrhea, cause undetermined.  A 
May 1989 upper gastrointestinal (UGI) series was normal and a 
barium enema and air-contrast study revealed a normal colon.  

The veteran was examined by Gregory F. Schimizzi, M.D. from 
Wilmington Health Associates, P.A. in February 1990.  The 
report of this examination notes a diagnosis of inflammatory 
bowel disease with some historical evidence of activity.  In 
March 1990, the veteran underwent a colonoscopy at New 
Hanover Memorial Hospital.  Mild erythema and edema of the 
colonic mucosa with decreased vascular markings and some 
friability was seen, as were some superficial aphthous 
ulcerations and small internal hemorrhoids.  The impression 
noted on the operative report was mild colitis from 20 
centimeters to the anus compatible with ulcerative colitis, 
and right colon diverticula in ascending colon.  Biopsies 
made from the terminal ileum, cecum, and transverse colon 
revealed inflammatory changes compatible with but not 
specific for ulcerative colitis.  

Another VA examination was accomplished in July 1990, and 
another UGI series revealed a normal esophagus, stomach, and 
duodenum.  A barium enema revealed a normal colon.  The VA 
examiner noted that the veteran had an extensive workup for 
gastrointestinal problems and that on examination, his 
abdomen was bloated and tender, which the veteran attributed 
to trapped air from the barium enema examination.  

During a July 1991 RO hearing, the veteran testified that his 
colitis was manifested by diarrhea, cramps, and pain, and 
that during attacks he may spend four to six hours a day in 
the bathroom.  He noted that attacks occurred once or twice a 
week.  

In November 1996 the veteran was referred to a private 
medical facility for (VA) fee basis examination, the report 
of which notes the veteran's history of inflammatory bowel 
disease.  A barium enema revealed normal appearing colonic 
mucosa, no evidence of ulceration of the mucosa, no evidence 
of stricture or polyps, and the examiner noted that he could 
not reflux the terminal ileum.  The post-evacuation film 
showed a normal appearing colonic mucosa.  The impression was 
a normal barium enema.  UGI series performed at this same 
facility the next day revealed a moderate hiatal hernia with 
moderate reflux, but that otherwise the esophagus, stomach, 
and duodenum were normal with no ulcer or tumor.  The 
duodenal loop was also normal.  The impression noted on the 
report of this series was that except for the hiatal hernia 
with reflux, the UGI series was within normal limits.  

Finally, additional VA examinations were accomplished in 
December 1997.  During an examination of his intestines, the 
veteran related that he has had years of frequent bowel 
movements and severe daily cramps.  Specifically, he noted 
that he needs to use the bathroom three to four times a day, 
has moderately loose stools, and that "every month or so" 
he has a "severe day" and will have to use the bathroom 
every four to six hours and have cramps and varying degrees 
of diarrhea and soreness in the lower abdomen.  Physical 
examination revealed a normal abdomen, and the veteran was 
diagnosed with inflammatory bowel disease, likely largely 
colonic, chronic and symptomatic.  

During a "esophagus and hiatal hernia" examination the 
veteran reported that he has had stable weight but that he 
tends to gain weight if he does not watch his food intake, 
that he has "easy fullness", and only occasional heartburn.  
He also noted that about once a month he will have an episode 
where he regurgitates his food after eating too fast.  It was 
noted that the veteran was not currently taking medication 
for these symptoms, and that symptoms have not notably 
progressed by history.  Physical examination revealed a round 
abdomen that was moderately obese and nontender.  The 
diagnosis listed was hiatal hernia, small, chronic, mild, 
symptomatic.  

During a miscellaneous digestive conditions examination, the 
veteran related that he was unaware of any such conditions 
other than the hiatal hernia and past diagnosis of 
inflammatory bowel disease.  He did note that he experienced 
past irritation about his rectum or anus with fissure 
formation which had been prominent after some of his frequent 
bowel movements.  Physical examination revealed small, fine, 
linear peri-anal fissures with slight tenderness but 
otherwise no abnormality.  As a result of this examination, 
the veteran was diagnosed with small peri-anal fissures, 
apparently healed.  

Essentially, it is maintained that a disability evaluation 
higher than that initially assigned following the grant of 
service connection for inflammatory bowel syndrome is 
warranted.  The Board notes that this disability has been 
rated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7323 (1998), which contemplates moderate 
ulcerative colitis with infrequent exacerbations; a 30 
percent evaluation under this code is warranted when 
ulcerative colitis is moderately severe with frequent 
exacerbations.  Exacerbations under this code include 
malnutrition, anemia, and general debility.  

This disability could be rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7346 for a hiatal hernia.  A 30 percent 
rating is assignable for a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more of the symptoms for the 30 percent rating of less 
severity, a 10 percent rating is assignable under Diagnostic 
Code 7346.

Further, this disability could also be rated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  A 10 percent evaluation under 
this code contemplates moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is warranted 
under this code for severe irritable colon syndrome 
manifested by diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

This disability could also be rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7307, for hypertrophic gastritis.  A 10 
percent evaluation is warranted under this code for chronic 
gastritis with small nodular lesions, and symptoms, and a 30 
percent evaluation is warranted for chronic gastritis with 
multiple small eroded or ulcerated areas, and symptoms.  
Atrophic gastritis is a complication of a number of diseases 
so the underlying condition should be rated.

Finally, the Board points out that ratings under diagnostic 
codes 7301 to 7329 inclusive, 7342, and 7345 to 7348 
inclusive can not be combined with each other.  See 38 C.F.R. 
§ 4.114 (1998).  Instead, a single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

Taking into account the medical evidence set out above, the 
Board finds that a 30 percent for the service-connected 
inflammatory bowel disease with history of hiatal hernia with 
gastritis, is warranted effective February 17, 1989.  In this 
case, the Board finds that Diagnostic Code 7307 (gastritis) 
reflects the predominant disability picture, and since 
February 1989 symptoms of his overall digestive disability 
picture have included diarrhea, frequent bowel movements and 
cramps, mild erythema of the colonic mucosa with decreased 
vascular markings, ulcerative colitis, a hiatal hernia with 
reflux, and peri-anal fissures, among other things.

It is noted that the Board considered a disability rating of 
60 percent under Diagnostic Code 7323, however, the evidence 
does not demonstrate that this disability is or was analogous 
to severe ulcerative colitis manifested by numerous attacks a 
year and malnutrition, with health only fair during 
remissions, as would be necessary for such a rating.  The 
Board also considered a 60 percent evaluation under 
Diagnostic Code 7346 (hiatal hernia), however, the evidence 
does not demonstrate that this disability is or was 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia, or by 
other symptom combinations productive of severe impairment of 
health, as would be necessary for such a rating.  

In sum, a 30 percent disability evaluation for the veteran's 
service-connected inflammatory bowel disease with history of 
hiatal hernia with gastritis, at any period of time since 
service connection for same first became effective, is 
warranted effective February 17, 1989.  The Board has 
reviewed the entire record in finding that a 30 percent 
evaluation reflects the most disabling this service-connected 
disability has been since the veteran filed his claim for 
service connection, which is the beginning of the appeal 
period.  Thus, the Board has concluded that a staged rating 
is not warranted. Fenderson, supra.


b.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for limitation of 
motion of the cervical spine, lumbar spine, and dorsal spine, 
all due to ankylosing spondylitis (to include the 10 percent 
evaluation for ankylosing spondylitis from February 17, 1989 
to February 19, 1990).

With respect to these claims, the relevant evidence of record 
includes a November 1988 service medical record, VA medical 
records, and private medical records.  A November 1988 
addendum to the Medical Board evaluation indicates that the 
veteran had had low back pain for 10 years, associated with 
morning stiffness, and that evaluations have included 
radiographs which showed sacroiliitis of both sacroiliac 
joints.  It was further noted that the veteran was diagnosed 
with ankylosing spondylitis (based on a HLA B27 positive 
antigen), and that on physical examination (in November 
1988), tenderness to palpation of both sacroiliac joints was 
demonstrated, as was mild degenerative disc disease.  

A VA orthopedic examination was accomplished in May 1989, the 
report of which indicates that medication significantly 
helped the veteran with low back pain, and that he 
experienced pain in his sacroiliac joints and low back with 
activity, but without radicular symptoms.  Physical 
examination revealed that the veteran was able to flex his 
lumbosacral spine to 80 degrees, extend to 20 degrees, bend 
laterally to 30 degrees, and laterally rotate 20 degrees 
bilaterally.  Straight leg raising was negative, and the 
veteran was diagnosed with ankylosing spondylitis.  X-rays 
taken just subsequent to this examination showed no evidence 
of ankylosing spondylitis, and found the lumbosacral spine to 
be essentially unremarkable.

On February 20, 1990 the veteran was examined by Dr. 
Schimizzi, who noted that the veteran had been experiencing 
increased difficulty with his neck, to include stiffness, 
pain, and a decreased range of motion.  Physical examination 
revealed decreased range of motion of the cervical spine in 
all directions, as well as diminished motion of the lumbar 
spine.  The relevant diagnosis noted in this report was 
progressive ankylosing spondylitis.  

Another VA orthopedic examination was accomplished in July 
1990.  Examination of the spine revealed essentially normal 
contours and landmarks except for a slight decrease in minor 
thoracic kyphosis.  The veteran was able to flex and extend 
his cervical spine to 20 degrees, and laterally flex it to 10 
degrees both right and left.  Neurologically, the upper 
extremities were found to be intact.  Examination of the 
thoracic spine was essentially normal, and examination of the 
lumbosacral spine revealed tenderness over both sacroiliac 
joints.  The veteran was able to flex his lumbosacral spine 
to 70 degrees, extend to 15 degrees, and laterally flex 20 
degrees bilaterally.  Neurologically, both lower extremities 
were also intact.  

X-rays of the spine taken just subsequent to this examination 
revealed narrowing of the C5-6 intervertebral disc space; 
slight scoliosis of the dorsal spine; and slight scoliosis of 
the lumbosacral spine.  Otherwise, it was noted that the 
spine was unremarkable.  

During a November 1996 VA examination, the veteran related 
that he has had constant low back pain since its onset in 
service, and that pain radiated to both thighs.  He also 
noted that he experiences intermittent cervical spine 
stiffness and occasional dorsal spine discomfort (although he 
noted that the dorsal spine was asymptomatic at the time).  

Objective findings included that examination of the cervical 
spine revealed stiffness over the C5-6 level without 
tenderness, paraspinal muscle spasm, or evidence of 
radiculopathy, and motion was found to be only slightly 
limited on lateral flexion and rotation with forward flexion 
and backward extension each to 30 degrees, lateral flexion 35 
degrees, and rotation 30 degrees bilaterally (mild pain was 
elicited during the latter two motions).  Examination of the 
dorsal spine was entirely within normal limits except for 
very slight kyphotic posture.  Examination of the lumbosacral 
spine revealed point tenderness around the L4 level with 
exaggeration of the lumbosacral spine curve but that there 
was no paraspinal muscle spasm or pain on motion, and only 
mildly positive "SLRs" at 70 degrees without other evidence 
of radiculopathy.  Motion was limited in forward flexion to 
85 degrees, backward extension to 25 degrees, lateral flexion 
to 30 degrees, and rotation 25 degrees bilaterally.  

A HLA B27 test was negative for ankylosing spondylitis, and 
the veteran was diagnosed with residual neck injury with 
degenerative disc disease on X-ray; residual thoracic spine 
injury with degenerative disc disease on X-ray; and residual 
low back injury with degenerative disc disease on X-ray 
(these X-ray reports are of record).   

Finally, a VA spine examination was accomplished on December 
22, 1997, the report of which notes the veteran's history of 
back problems during and subsequent to service.  
Specifically, it is noted that pain first began in the 
veteran's low back, and that over time the low back became 
stiff which led to stiffness in the back between the 
shoulders and to the neck.  During this examination, the 
veteran related that he experiences discomfort on a daily 
basis when sitting, standing, or walking, in that he always 
has some degree of stiffness and other discomfort.  He 
further stated that he does not have flare-ups of back pain 
nor has he had pronounced weakness with repetitive effort 
though he noted that he has more pain if he stretches beyond 
a certain level of activity.  

Physical examination revealed that the veteran walked 
slightly stiff and stooped, and that he held his neck 
stiffly.  His gait was careful but otherwise normal, and he 
had no tenderness about the neck.  Normal neck curvature was 
noted, and the veteran could forward flex the neck to 25 
degrees, extend backwards 20 degrees, rotate to the left 15 
degrees and to the right 20 degrees.  He was able to 5 
degrees to the left and 5 degrees to the right without pain, 
and he had no pain on lifting the shoulders against pressure.  
The veteran had no weakness of the upper extremities, and 
pulses were normal.  

Examination of the spine further revealed tenderness about 
the dorsal spine with a minimal degree of kyphosis.  The 
veteran also had preserved lumbar lordosis without flattening 
of the lumbar spine.  He was able to extend his low back to 
15 degrees, forward flex to 60 degrees, and laterally flex to 
15 degrees bilaterally without discomfort.  Minimal 
discomfort was elicited on deep palpation over the left 
sacroiliac region. 

As a result of this examination, the veteran was diagnosed 
with degenerative changes of the cervical, dorsal, and lumbar 
spine with signs of early ankylosing spondylitis.  The 
examiner added that the veteran did not have flare-ups or 
episodes of weakness.    

Essentially, it is maintained that a disability evaluations 
higher than those initially assigned following the grant of 
service connection for limitation of motion of the cervical 
spine, lumbar spine, and dorsal spine, all due to ankylosing 
spondylitis are warranted.  As noted in the introduction, 
service connection was initially established for ankylosing 
spondylitis, and from February 17, 1989 to February 19, 1990, 
and a 10 percent evaluation had been assigned for this 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5009 
(arthritis, other types) by analogy.  

Since February 20, 1990, the service-connected limitation of 
motion of the cervical spine due to ankylosing spondylitis 
has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5009-5290; the service-connected 
for limitation of motion of the lumbar spine due to 
ankylosing spondylitis has been rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5292; and 
limitation of motion of the dorsal spine due to ankylosing 
spondylitis has been rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291.  

According to Diagnostic Code 5009, arthritis (other types) is 
to be rated under Diagnostic Code 5002 (rheumatoid 
arthritis).  Disabilities under this code will be rated as an 
"active process" or if not active, rated for chronic 
residuals.  For residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is to be 
rated under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5009, 5002 (1998).  The Board points 
out that for the purpose of rating disability from arthritis, 
vertebrae are considered groups of minor joints. 38 C.F.R. § 
4.45.  

The Board finds that ankylosing spondylitis has not been 
active during the relevant time period (i.e. since the 
veteran separated from service).  As such, back disabilities 
should (and will) be rated, where applicable, according to 
chronic residuals.

Under Diagnostic Code 5290, a 20 percent evaluation is 
warranted for moderate limitation of cervical spine motion, 
and a 30 percent evaluation for severe limitation of said 
motion.  Under Diagnostic Code 5292, a 10 percent evaluation 
is warranted for slight limitation of lumbar spine motion, a 
20 percent evaluation is warranted for moderate limitation of 
lumbar spine motion, and a 30 percent evaluation is warranted 
for severe limitation of lumbar spine motion.  Under 
Diagnostic Code 5291, a noncompensable evaluation is 
warranted for slight limitation of motion of the dorsal 
spine, and a 10 percent evaluation is warranted for either 
moderate or severe limitation of dorsal spine motion.  

Further, the Board points out that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  


i.  The 10 percent evaluation for ankylosing spondylitis from 
February 17, 1989 to February 19, 1990

Taking into account all of the evidence set out above, the 
Board finds that the 10 percent evaluation for the service-
connected ankylosing spondylitis from February 17, 1989 to 
February 19, 1990, was appropriate.  As noted above, the 
Board has found that ankylosing spondylitis has not been 
active during the relevant time period (i.e. since the 
veteran separated from service).  As such, this disability is 
appropriately rated according to it's chronic residuals.  

That found, the Board notes that up until February 20, 1990, 
the evidence clearly demonstrated that the veteran's lumbar 
spine was the only region of the spine affected by the 
ankylosing spondylitis, and as such one disability evaluation 
was appropriate during that time period.  The Board does 
point out that it would be more appropriately rated under 
Diagnostic Code 5292 for that time period, for slight 
limitation of lumbar spine motion, as was demonstrated by the 
medical evidence at that time (see the May 1989 VA 
examination report, for example).  The evidence of record 
does not demonstrate that a higher evaluation was warranted 
as the limitation of lumbar spine motion was no more than 
slight, and the evidence does not demonstrate pain limited 
motion or other functional ability to the point where a 
higher evaluation was warranted.  


ii.  The service-connected limitation of motion of the 
cervical spine due to ankylosing spondylitis

Initially, with respect to the veteran's service-connected 
limitation of motion of the cervical spine due to ankylosing 
spondylitis, the Board finds that this disability was 
appropriately rated as 20 percent disabling under Diagnostic 
Code 5290 (5009) from February 20, 1990.  In this regard, it 
is pointed out that it was not until that date that it was 
first shown that the veteran's ankylosing spondylitis was 
manifested by a limitation of motion (apparently to a 
moderate degree) of the cervical spine. 

Further, taking into account the medical evidence set out 
above, the applicable regulations, and the dictates of 
Fenderson, the Board finds that the preponderance of the 
evidence supports an evaluation of 30 percent for the 
veteran's service-connected limitation of motion of the 
cervical spine due to ankylosing spondylitis effective July 
12, 1990.  Specifically, the Board notes that on that date, 
as noted above, an examination revealed that motion of the 
cervical spine was limited to 20 degrees in flexion and 
extension; such a finding demonstrates a severe limitation of 
cervical spine motion, which warrants a 30 percent disability 
evaluation under Diagnostic Code 5290.  

The evidence does not, however, demonstrate that an 
evaluation higher than 20 percent was warranted prior to that 
date.  Specifically, prior to July 12, 1990, the medical 
evidence demonstrates that the veteran's cervical spine 
disability was manifested by stiffness and a decreased range 
of motion, but the degree of limitation was not indicated.  
Such findings are consistent with no more than the 20 percent 
evaluation that was in effect at that time.  The Board has 
certainly considered the pain associated with the veteran's 
limitation of motion of the cervical spine due to ankylosing 
spondylitis in rating this disability.  However, the medical 
evidence does not demonstrate that pain on cervical spine 
motion was as such to warrant any more than a 20 percent 
rating for this disability under Diagnostic Code 5290 prior 
to July 12, 1990. 

In sum, this disability was not shown to be more than 20 
percent disabling until July 12, 1990.  On that date, it was 
shown to be 30 percent disabling.  As such, the assignment of 
such date for the establishment of the 30 percent disability 
rating for the service-connected limitation of motion of the 
cervical spine due to ankylosing spondylitis is appropriate.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (1998). 

Finally, taking into account the medical evidence set out 
above, the Board finds that the preponderance of the evidence 
is against a disability rating higher than 30 percent for the 
limitation of motion of the cervical spine due to ankylosing 
spondylitis after July 12, 1990.  Specifically, the Board 
notes that such a rating is the highest available under this 
code, and the evidence discussed above does not demonstrate 
that this disability is analogous to severe intervertebral 
disc syndrome, manifested by recurring attacks with 
intermittent relief, as would be warranted for a 40 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.

Further, and as previously noted, the Board has certainly 
considered the pain currently associated with the veteran's 
cervical spine disability in rating this disability.  In 
fact, the Board has based its finding that a 30 percent 
disability evaluation is appropriate to this day primarily 
because, while the recent medical evidence demonstrates that 
cervical spine motion is now only limited to a moderate 
degree (see the November 1996 and December 1997 VA 
examination reports), it appears that some motion is 
nevertheless painful. 38 C.F.R. § 4.40, 4.45.  As such, the 
30 percent disability evaluation, but not higher, is 
appropriate.   


iii.  The service-connected for limitation of motion of the 
lumbar spine due to ankylosing spondylitis

Taking into account the medical evidence set out above, the 
applicable regulations, and the dictates of Fenderson, the 
Board finds that the preponderance of the evidence supports 
an evaluation of 20 percent for the veteran's service-
connected limitation of motion of the lumbar spine due to 
ankylosing spondylitis effective December 22, 1997.  
Specifically, the Board notes that on that date, as noted 
above, an examination revealed that motion of the lumbar 
spine was limited to 60 degrees in flexion; such a finding 
demonstrates a moderate limitation of lumbar spine motion, 
which warrants a 20 percent disability evaluation under 
Diagnostic Code 5292.  

The evidence does not, however, demonstrate that an 
evaluation higher than 10 percent was warranted prior to that 
date.  Specifically, prior to December 22, 1997, the medical 
evidence demonstrates that the veteran's lumbar spine 
disability was manifested by slight limitation of motion and 
some pain.  Such findings are consistent with no more than 
the 10 percent evaluation that was in effect at that time.  
The Board has certainly considered the pain associated with 
the veteran's limitation of motion of the lumbar spine due to 
ankylosing spondylitis in rating this disability.  Clearly, 
however, the medical evidence does not demonstrate that pain 
on lumbar spine motion was as such to warrant any more than a 
10 percent rating for this disability under Diagnostic Code 
5292 prior to December 22, 1997. 

In sum, this disability was not shown to be more than 10 
percent disabling until December 22, 1997, at which time it 
was shown to be 20 percent disabling.  As such, the 
assignment of such date for the establishment of the 20 
percent disability rating for the service-connected 
limitation of motion of the lumbar spine due to ankylosing 
spondylitis is appropriate.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (1998). 

Finally, taking into account the medical evidence set out 
above, the Board finds that the preponderance of the evidence 
is against a disability rating higher than 20 percent for the 
service-connected limitation of motion of the lumbar spine 
due to ankylosing spondylitis after December 22, 1997.  
Specifically, the Board points out that during the December 
1997 examination the veteran was able to flex his lumbar 
spine to 60 degrees without discomfort, and the evidence does 
not demonstrate that this disability is analogous to severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief, as would be necessary for a 40 
percent disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  


iv.  The service-connected limitation of motion of the dorsal 
spine due to ankylosing spondylitis

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
a compensable disability evaluation for the service-connected 
limitation of motion of the dorsal spine due to ankylosing 
spondylitis.  Specifically, examinations discussed above have 
revealed that, other than occasional discomfort and minor 
kyphosis, the dorsal spine is and was essentially normal.  
Based on such findings, the Board is of the opinion that this 
service-connected disability does not warrant a compensable 
rating.  

The Board has certainly considered the pain (discomfort) 
associated with the veteran's limitation of motion of the 
dorsal spine due to ankylosing spondylitis in rating this 
disability.  However, tenderness and discomfort elicited 
during examination are not, in the Board's opinion, to the 
extent that would warrant a compensable evaluation.  Such 
discomfort arguably limits dorsal spine motion to a slight 
degree, but even if such is the case, a 0 percent rating 
would be warranted under Diagnostic Code 5291.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable evaluation has been in effect since the 
effective date of service connection for this disability and 
at no time has it been medically demonstrated that this 
disability has warranted a higher evaluation.  Accordingly, 
staged ratings are not for application in the present case.


c.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis of 
the left hand and right hand.

With respect to these claims, the relevant evidence of record 
includes a November 1988 service medical record, VA medical 
records, and a private medical record.  The November 1988 
addendum to the Medical Board evaluation indicates that the 
veteran had degenerative arthritis involving the first 
carpometacarpal and metacarpophalangeal (MCP) joints of both 
hands.  Both first MCPs were found to be tender to palpation 
and on motion, worse on the left.  Dr. Schimizzi noted a 
diagnosis of osteoarthritis of the first MCPs when he 
examined the veteran in February 1990.  

During the July 1990 VA examination, examination of the hands 
revealed normal contours and landmarks, and that there were 
no palpable abnormalities.  Tenderness was found over the 
first MCP joints bilaterally, and both had a range of motion  
of 10 degrees of extension and 30 degrees of flexion with 
pain.  X-rays of the hands taken at that time revealed no 
significant pathological findings.  The relevant diagnosis 
listed was bilateral hand, first MCP joint osteoarthritis.  
During the July 1991 RO hearing, the veteran testified that 
his hands were getting worse in that the thumb joints were 
cramping and he was losing power in his grip.  

During a November 1996 VA examination of the hands, the 
veteran related that he has had pain in his hands - worse in 
the thumbs - for the previous ten years, and that this 
disability was primarily manifested by swelling and limited 
motion.  Objective findings included that the there was some 
generalized swelling with limited motion of the proximal 
phalangeal joints of the thumbs especially on the right which 
prevented the veteran from touching the tip of his fifth 
finger by .3 inches.  Dexterity was bilaterally clumsy and 
grip strength was grossly normal.  There was also mild 
hypertrophy of the MCP joints but otherwise no abnormalities.  
As a result of this examination, the veteran was diagnosed 
with bilateral arthritis of the hands with minimally abnormal 
X-rays.  The Board points out that X-rays of the hands taken 
in conjunction with this examination showed minimal 
degenerative arthritis of the right third MCP joint.  

The report of a December 1997 VA examination indicates that 
the veteran reported soreness in his hands but did not give a 
history of flare-ups or weakness.  Physical examination of 
the right hand revealed that there was no obvious deformity, 
that the veteran had full flexion and extension of all of his 
fingers, that he could make a good grip, but that he did have 
stiffness at or about the base of his right thumb and was 
unable, by one-eighth of an inch, to oppose his thumb to his 
fifth finger.  Physical examination of the veteran's left 
hand revealed that it was not as thick as the right hand but 
that it was otherwise similar in appearance.  There was 
stiffness in the hand and the grip was not as strong as the 
right hand grip.  The veteran was unable, by one-fourth of an 
inch, to oppose his left thumb to his fifth finger.  The 
examiner pointed out that the November 1996 X-ray reports 
were reviewed and revealed no abnormalities of the left hand 
and only minimal degenerative spurs at the third right MCP 
joint.  As a result of this December 1997 VA examination, the 
veteran was diagnosed with arthritis of the right hand with 
degenerative changes shown on X-ray, and likely early left 
hand arthritis without degenerative changes.

Essentially, it is maintained that disability evaluations 
higher than those initially assigned following the grant of 
service connection for arthritis of the left hand and right 
hand are warranted.  As noted in the introduction, service 
connection was initially established for arthritis of the 
hands and feet, but that in a November 1990 rating action, 
separate evaluations of 10 percent were established for 
arthritis of the left hand and right hand (as well as left 
foot and right foot) effective from February 1989.  

The service-connected arthritis of the left hand and 
arthritis of the right hand have been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5224, and Diagnostic Code 5299-5244, respectively, since 
February 17, 1989 (the day after the veteran separated from 
service.  See 38 C.F.R. § 3.400).  

The Board points out that under Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
code, a rating of 10 percent is warranted for each major 
joint or group of minor joints affected by limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  The 
Board points out that for the purpose of rating disability 
from arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45 (1998). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5224 (1998), 
favorable ankylosis of either thumb is rated as 10 percent 
disabling, while unfavorable ankylosis is rated as 20 percent 
disabling.  

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
evaluations greater than 10 percent for either the service-
connected arthritis of the left hand or the service-connected  
arthritis of the right hand at any time period from the date 
service connection became effective (i.e. February 1989).  

With respect to the right hand, arthritis of the first MCP 
joint was diagnosed in November 1988, and since that time, 
has been manifested by, at most, a slight limitation of 
motion (in fact, motion of all fingers was reportedly full 
during the most recent examination), some swelling, and 
stiffness.  Such findings would not warrant a compensable 
evaluation under Diagnostic Code 5003, as only one MCP joint 
has been found to be arthritic and limited in motion (hence, 
not a group of minor joints); however, a 10 percent 
evaluation is warranted under Diagnostic Code 5224 by analogy 
to favorable ankylosis of the thumb.  As motion of the thumb 
is at worse, slightly limited, there is no basis to grant a 
20 percent evaluation under Diagnostic Code 5224 by analogy 
to unfavorable thumb ankylosis.  

With respect to the veteran's left hand, it is questionable 
whether the veteran even suffers from arthritis of this hand.  
Nevertheless, although arthritis was not shown on recent X-
rays or examination, such was diagnosed in November 1988, 
February 1990, and July 1990.  That said, this disability has 
been manifested by, at the most, a slight limitation of 
motion of the first MCP joint, some swelling, and pain; and 
as was the case with the right hand disability, such findings 
would not warrant a compensable evaluation under Diagnostic 
Code 5003, as only one MCP joint of the left hand has been 
found to be limited in motion and arthritic.  However, a 10 
percent evaluation is warranted under Diagnostic Code 5224 by 
analogy to favorable ankylosis of the thumb.  As noted, 
motion of the left thumb is at worse, slightly limited, and 
as such, there is no basis to grant a 20 percent evaluation 
under Diagnostic Code 5224 by analogy to unfavorable thumb 
ankylosis.

Finally, the Board has considered the pain associated with 
the veteran's right and left hand arthritis, but finds that 
such is reflected by the 10 percent evaluations assigned for 
these disabilities. 38 C.F.R. §§ 4.40, 4.45 (1998).




d.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for arthritis of 
the left foot and right foot.

With respect to these claims, the relevant evidence of record 
includes a November 1988 service medical record, VA medical 
records, and a private medical record.  The November 1988 
addendum to the Medical Board evaluation indicates that the 
veteran had degenerative arthritis involving the first 
metatarsophalangeal (MTP) joints of both feet.  This 
arthritis was noted to be more severe in the right foot and 
had resulted in right hallux rigidus; the left first MTP had 
hallux limitus with a range of motion from 0 to 30 degrees.  
These disabilities caused an abnormal gait at that time.  Dr. 
Schimizzi noted a diagnosis of osteoarthritis of the first 
MTPs when he examined the veteran in February 1990.  

VA examination of the feet in July 1990 revealed normal 
contours and landmarks except along the first MTP joints 
where there was obvious osteophytes.  The right foot was 
tender about the first MTP joint with a range of motion of 10 
degrees in dorsiflexion and 30 degrees in plantar flexion 
with increased pain.  Osteophytes were more obvious and 
palpable on the left foot and a range of motion of 5 degrees 
of dorsiflexion and 15 degrees of plantar flexion, all with 
increased pain, was elicited.  The relevant diagnosis listed 
on the report of this examination was bilateral first MTP 
joint osteoarthritis resulting in progressive hallux rigidus, 
left greater than right.  During the July 1991 RO hearing, 
the veteran testified that he experiences foot pain when 
walking long distances and has to sit down and rest his feet 
before walking again.  

During a November 1996 feet examination, the veteran related 
that he has had painful great toes since 1989 and that he had 
surgery on the toes two years prior to this examination which 
improved their range of motion but that he still experiences 
toe discomfort when he walks flat footed.  The records of 
this alleged surgery are not of record, however, the veteran 
was requested to provide information regarding the existence 
of any relevant medical evidence on numerous occasions, to no 
avail; and as such, VA has met it's duty to assist the 
veteran in developing this claim. 38 U.S.C.A. § 5107 (West 
1991); Wood v. Derwinski, 1 Vet.App. 190 (the duty to assist 
is not a one-way street)).  

Physical examination of the feet revealed normal findings 
except for barely visible scars on the dorsum of the 
patellophalangeal joints bilaterally where mild tenderness to 
pressure existed, and minimal limitation of motion.  
Otherwise, examination of the feet was within normal limits.  
The veteran's gait was grossly within normal limits except 
for a tendency to walk on the lateral aspects of his soles.  
The diagnosis noted on this examination report was status 
postoperative great toe pain with X-ray evidence of 
"disease."  X-rays of the feet taken at that time revealed 
degenerative arthritis of the first MTP joints.  

The report of a December 1997 VA feet examination indicates 
that the surgical procedure accomplished two years prior 
involved the left foot, and was successful in that it 
provided the left toes with more extension and flexion.  
During this examination, objective findings included that the 
right foot was tender to pressure, and that the veteran was 
able to extend his right toes 15 degrees and flex them 20 
degrees.  Examination of the left foot revealed toe extension 
to 20 degrees and flexion to 30 degrees, with some tenderness 
at the MTP joint.  The examiner reviewed the X-rays taken in 
November 1996, and diagnosed the veteran with degenerative 
cyst and spur formation first MTP joint with calcaneal spur, 
bilaterally; and he noted that the findings for both feet 
were essentially identical and that the veteran has increased 
discomfort in the feet on pressure (weight bearing), but does 
not experience flare-ups or weakness.  

Essentially, it is maintained that a disability evaluations 
higher than those initially assigned following the grant of 
service connection for arthritis of the left foot and right 
foot are warranted.  As noted in the introduction, service 
connection was initially established for arthritis of the 
hands and feet, but that in a November 1990 rating action, 
separate evaluations of 10 percent were established for 
arthritis of the left foot and right foot effective from 
February 1989.  

The service-connected arthritis of the left foot and 
arthritis of the right foot have been rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
since February 17, 1989 (the day after the veteran separated 
from service.  See 38 C.F.R. § 3.400).  Under that code, a 10 
percent evaluation is warranted for a moderate foot injury. A 
20 percent evaluation is warranted for a moderately severe 
foot injury.  

Further, they could be rated under Diagnostic Code 5003.  
Under this code, as noted above, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved, but where the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate code, a rating of 10 
percent is warranted for each major joint or group of minor 
joints affected by limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  The Board points out that for 
the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joint. 38 C.F.R. 
§ 4.45 (1998).

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
evaluations greater than 10 percent for either the service-
connected arthritis of the left foot or the service-connected 
arthritis of the right foot at any time period from the date 
service connection became effective (i.e. February 1989).  

With respect to both feet, arthritis of the first MTP joint 
resulting in hallux rigidus has been diagnosed, and since the 
time that service connection has been in effect, these 
disabilities have been manifested by some limitation of toe 
motion, and some pain.  Such findings demonstrate that these 
foot disabilities are at most, moderately disabling.  As 
neither disability has been shown to be moderately severe in 
nature, a 20 percent evaluation under Diagnostic Code 5284 is 
not warranted.  

Further, the medical findings documented would not, in the 
Board's opinion, warrant a evaluation greater than 10 percent 
under Diagnostic Code 5003 as only one MTP joint on each foot 
has been found to be arthritic and limited in motion (hence, 
not a group of minor joints).   

Finally, the Board notes that consideration has been given to 
the pain and discomfort associated with the veteran's right 
and left foot arthritis, but finds that such is properly 
reflected by the 10 percent evaluations assigned for these 
disabilities. 38 C.F.R. §§ 4.40, 4.45 (1998).


e.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

The veteran and his representative further contend that the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability.  In this 
regard, the Board notes that total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1998).  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, disabilities 
resulting from common etiology will be considered as one 
disability.  Marginal employment shall not be considered 
substantially gainful employment.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
employment by reason of service connected disabilities and 
whose disabilities do not meet the percentage standards of 
38 C.F.R. § 4.16(a) shall be rated totally disabled on an 
extra-schedular basis.  38 C.F.R. § 4.16(b) (1998).

In this case, service connection has been established for 
limitation of motion of the cervical spine, lumbar spine, and 
dorsal spine, all due to ankylosing spondylitis and these are 
considered as one disability for the purposes of this claim 
for a total rating for compensation purposes based on 
individual unemployability.  This disability , in view of the 
Board's current decision, is evaluated as 40 percent from 
July 12, 1990.  Service connection has also been established 
for inflammatory bowel disease with history of hiatal hernia 
with gastritis which, in view of the Board's current 
decision, is evaluated as 30 percent disabling from February 
17, 1989.  Service connection is also in effect for arthritis 
of the right hand, left hand, right foot, sleep apnea 
syndrome with headaches, hypertension with left ventricular 
hypertrophy each evaluated as 10 percent disabling from 
February 17, 1989.  A noncompensable evaluation for dysthymic 
disorder has been in effect from February 17, 1989.

In any event, the veteran's combined service-connected 
disability rating is at least 70 percent from February 20, 
1990. 

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
38 C.F.R. § 4.16(a) (1998); Moore v. Derwinski, 1 Vet.App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having at least a 
combined 70 percent compensation rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question is whether the 
veteran, in light of his service-connected disorders, is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet.App. 361 (1993).

Regarding his employment history, the Board notes that the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability (VA Form 21-8940, 
received in February 1991) reflects that he was last employed 
on a full time basis from June 30 to July 18, 1990 unloading 
mail trucks, and that prior to that his employment was in the 
military (as noted, he separated from service in February 
1989).  During the July 1991 RO hearing, he testified that he 
left his job (or was told to leave - the testimony in unclear 
on this point) unloading trucks because he was unable to 
perform the job due to his arthritis.  He further testified 
that he is a high school graduate and also took some college 
courses, but that he has been turned down for subsequent 
employment due to his service-connected  disabilities, 
including the back disabilities, arthritis, and inflammatory 
bowel disease with history of hiatal hernia with gastritis.  

In addition to the evidence described above, also of record 
is the report of a VA social survey conducted in November 
1996.  In this report, the veteran's various service-
connected disabilities are note, and the examiner ultimately 
notes her impression that given the number and nature of 
these disabilities, the veteran is a poor candidate for 
employment, and that it is unlikely that he would be able to 
obtain or maintain employment.  

After reviewing the record from a longitudinal perspective 
and resolving all doubt in favor of the veteran, the Board 
finds that the veteran has been unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities since he separated from service in 1989 (the 
Board notes that the veteran's brief employment in 1991 was, 
at most, marginal).

While there is no clear and specific indication in the 
objective medical evidence that the veteran's service-
connected disabilities alone prevent the veteran from 
securing or following a substantially gainful occupation, 
there is no question that these disabilities are productive 
of severe industrial impairment.

The Board stresses that the underlying question is whether 
the veteran's service-connected disabilities render him 
unemployable. As reflected by the evidence noted above, the 
veteran's service-connected disabilities present severe 
industrial impairment, the circumstances of which the Board 
finds place the veteran's case in a different position than 
similarly rated veterans. See Van Hoose.  Therefore it is 
concluded that from February 17, 1989 to July 12, 1990 while 
the veteran did not meet the schedular requirements necessary 
for the assignment of a total rating under 38 C.F.R. 
§ 4.16(a) (the evaluation assigned for the veteran's service-
connected cervical spine disability was increased to 30 
percent on that date, which made the overall back disability 
rating due to ankylosing spondylitis 40 percent for the 
purposes of a total rating), a total rating for compensation 
purposes based on individual unemployability was warranted 
under 38 C.F.R. § 4.16(b) (1998).  It is also concluded that 
the veteran, from July 12, 1990 is entitled to a total rating 
for compensation based on individual unemployability under 
38 C.F.R. § 4.16(a).

ORDER

A 30 percent rating for the veteran's service connected 
inflammatory bowel disease with history of hiatal hernia with 
gastritis, effective February 17, 1989, is granted, subject 
to the laws and regulations governing the payments of 
monetary awards. 

Entitlement to an increased evaluation greater than 10 
percent for service-connected ankylosing spondylitis for the 
period February 17, 1989 to February 19, 1990 is denied.  

Entitlement to an increased evaluation greater than 20 
percent for the veteran's service-connected limitation of 
motion of the cervical spine due to ankylosing spondylitis 
from February 20, 1990 to July 11, 1990 is denied.  

A 30 percent rating for the veteran's service connected 
limitation of motion of the cervical spine due to ankylosing 
spondylitis is granted, effective July 12, 1990, subject to 
the laws and regulations governing the payments of monetary 
awards.  

Entitlement to an increased evaluation greater than 30 
percent for the veteran's service-connected limitation of 
motion of the cervical spine due to ankylosing spondylitis 
subsequent to July 12, 1990 is denied.

Entitlement to an increased evaluation greater than 10 
percent for the veteran's service-connected limitation of 
motion of the lumbar spine due to ankylosing spondylitis from 
February 20, 1990 to December 21, 1997 is denied.  

A 20 percent rating for the veteran's service connected 
limitation of motion of the lumbar spine due to ankylosing 
spondylitis is granted, effective December 22, 1997, subject 
to the laws and regulations governing the payments of 
monetary awards.  

Entitlement to an increased evaluation greater than 20 
percent for the veteran's service-connected limitation of 
motion of the lumbar spine due to ankylosing spondylitis 
subsequent to December 22, 1997 is denied.

Entitlement to an evaluation higher than 10 percent for the 
service-connected arthritis of the right hand is denied.

Entitlement to an evaluation higher than 10 percent for the 
service-connected arthritis of the left hand is denied.

Entitlement to an evaluation higher than 10 percent for the 
service-connected arthritis of the right foot is denied.

Entitlement to an evaluation higher than 10 percent for the 
service-connected arthritis of the left foot is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
granted effective February 17, 1989, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

